—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered *273April 17, 1997, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The victim of the crime was a Georgia resident who was in Nevada at the time of trial. If there were error in the court’s admission into evidence of the complainant’s testimony from the first trial (see, CPL 670.10 [1]), it was harmless since, in the context of the issues presented, the complainant’s testimony was cumulative (see, People v Maher, 89 NY2d 456, 462-463). Concur — Rosenberger, J. P., Nardelli, Wallach and Rubin, JJ.